DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 13, 15-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8381901 to Yamamoto.
With regard to claim 1, Yamamoto teaches a roller tube (see numeral 13 in Fig. 1);

a motor assembly (see numeral 15 in Fig. 1 and col. 3, line 6) comprising a motor (15) and a motor shaft (see numeral 30 in Fig. 5 and col. 4, line 48); and

a drive assembly (see numerals 34, 36 and 37 in Fig. 5 and col. 4, lines 40-51) engaged with the motor assembly (15) and the roller tube (13) to transmit torque between the motor assembly and the roller tube (see Fig. 5 in toto and col. 4, lines 40-50); wherein the drive assembly comprises:

a drive member (see numerals 34, 36 and 37 in Fig. 5) comprising at least one first slot (see Fig. 5 and the spacing between the protrusions 36b), wherein the at least one first slot axially extends from a front face of the drive member towards a rear face of the drive member (see Fig. 5 and the spacing between the protrusions 36b);

a connector (see numeral 32 in Fig. 5 and the interposed member” in col. 4, line 47) comprising an axial opening (see Fig. 5) and at least one first projection extending radially outwardly (see numeral 32e in Fig. 5 and col. 5, lines 11-15), wherein the axial opening receives the motor shaft (see numeral 30 in Fig 5 and col. 5, lines 11-15); and

a sleeve (see numeral 33 in Fig. 5 and col. 4, line 40-42) disposed at least partially between the connector (32) and the drive member (numerals 34, 36 and 37 in Fig. 5, see Fig. 1), wherein the sleeve (33) is configured to engage the at least one first slot (see 33a in Fig. 5 and col. 5, lines 31-32) of the drive member (numerals 34, 36 and 37 in Fig. 5) and the at least one first projection (32e) of the connector (32), and wherein the sleeve (33) is configured to transmit the torque between the connector and the drive member (numerals 34, 36 and 37 in Fig. 5 and see Fig. 5 in toto and col. 4, lines 40-50),

wherein a portion of the sleeve (see 33b in Fig. 5) and extends radially outwardly of the drive member (see Fig. 5), such that the portion of the sleeve is configured to engage an inner surface of the roller tube (see Fig. 6A upon below, comments added):

    PNG
    media_image1.png
    723
    635
    media_image1.png
    Greyscale
.
With regard to claims 2 and 16, Yamamoto teaches 
wherein the drive member (numerals 34, 36 and 37 in Fig. 5) further comprises 
at least one second slot (see Fig. 5 and a second spacing between the protrusions 36b), wherein the at least one second slot extends from an inner cavity of the drive member to a radially outward surface of the drive member (see Fig. 5 and a second slot created by the spacing between other protrusions 36b); and 


With regard to claims 3 and 17, Yamamoto teaches 
wherein the at least one second slot axially extends from the front face of the drive member towards the rear face of the drive member, 
wherein the at least one second slot is positioned radially outwardly relative to the at least one first slot and connects the at least one first slot with the radially outward surface of the drive member (see drawing with added comments below):

    PNG
    media_image2.png
    607
    524
    media_image2.png
    Greyscale
.


With regard to claims 4 and 18, Yamamoto teaches 


    PNG
    media_image3.png
    740
    653
    media_image3.png
    Greyscale
.

With regard to claims 5 and 19, Yamamoto teaches 
wherein the at least one second projection comprises a plurality of second projections, wherein the plurality of second projections includes second plural pairs of crest portions and trough portions disposed alternately about the sleeve. (See below.) 

    PNG
    media_image4.png
    563
    691
    media_image4.png
    Greyscale



With regard to claims 10 and 23, Yamamoto teaches wherein the at least one first slot comprises a plurality of first slots that include first plural pairs of crest portions and trough portions disposed alternately on a radial inner surface of the drive member.

    PNG
    media_image5.png
    455
    759
    media_image5.png
    Greyscale



With regard to claim 13, Yamamoto teaches wherein the sleeve is interference fit within the roller tube, and wherein the drive member defines a diameter less than a diameter of the sleeve and less than diameter of the inner surface of the roller tube.
[AltContent: oval]
    PNG
    media_image6.png
    511
    281
    media_image6.png
    Greyscale


With regard to claim 15, Yamamoto teaches a drive assembly engaged 
with a motor assembly (see numeral 15 in Fig. 1 and col. 3, line 6) and 
a roller tube (see numeral 13 in Fig. 1)
to transmit torque between the motor assembly and the roller tube (see Fig. 5 in toto and col. 4, lines 40-50); 
wherein the drive assembly comprises: 

wherein the at least one first slot axially extends from a front face of the drive member towards a rear face of the drive member (see Fig. 5 and the spacing between the protrusions 36b); 
a connector (see numeral 32 in Fig. 5 and the interposed member” in col. 4, line 47) comprising an axial opening (see Fig. 5) and 
at least one first projection extending radially outwardly (see numeral 32e in Fig. 5 and col. 5, lines 11-15), 
wherein the axial opening receives a motor shaft (see numeral 30 in Fig 5 and col. 5, lines 11-15); and 
a sleeve (see numeral 33 in Fig. 5 and col. 4, line 40-42) disposed at least partially between the connector (32) and the drive member (numerals 34, 36 and 37 in Fig. 5, see Fig. 1), wherein 
the sleeve (33) is configured to engage the at least one first slot (see 33a in Fig. 5 and col. 5, lines 31-32) of the drive member (numerals 34, 36 and 37 in Fig. 5) and the at least one first projection (32e)of the connector (32), and 
wherein the sleeve (33) is configured to transmit the torque between the connector and the drive member (numerals 34, 36 and 37 in Fig. 5 and see Fig. 5 in toto and col. 4, lines 40-50), 
wherein a portion of the sleeve (see 33b in Fig. 5) extends radially outwardly of the drive member (see Fig. 5), such that the portion of the sleeve is configured to engage an inner surface of the roller tube (see Fig. 6A upon below, comments added):

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of U.S. Pat. No. 7618352 to Wei.
With regard to claim 9, Yamamoto teaches includes all the claimed language but does not disclose a pin that enters through openings in the roller tube and the drive member.  
Wei teaches a pin that enters through openings in the roller tube and the drive member (see numeral 27 in Fig. 3 and col. 2, lines 2-32, with emphasis on lines 26-31, and see Fig. 3).  It would have been obvious to one having ordinary skill in the art to combine the teachings of Yamamoto with the disclosure of Wei to relative positioning between two parts when trying to transmit torque or motion from an energy source to a roller).

Allowable Subject Matter
Claims 6-8, 11-12, 20-22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651